Citation Nr: 0310830	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-00 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
major depression.  

2.  Entitlement to an effective date prior to April 11, 2000, 
for a 50 percent evaluation for major depression. 

3.  Entitlement to a compensable evaluation for intermittent 
headaches.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of a right wrist injury.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
carpal tunnel syndrome of the right wrist.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
scars on the back of the head. 

7.  Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1977 to April 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Lincoln, 
Nebraska, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that a statement of the case for the issue of 
entitlement to service connection for a prostate condition 
was issued in January 2003.  A substantive appeal has not 
been submitted for this issue, and it is not currently on 
appeal to the Board.  In addition, a statement of the case 
for the issue of entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities was also issued in April 2003.  A substantive 
appeal has not been submitted for this issue, and it is not 
on appeal at this time.  However, this issue is rendered moot 
by the current decision.  

In his February 2003 VA Form 9, the veteran raised the issue 
of entitlement to reimbursement for payment of unauthorized 
medical expenses for an unspecified period and amount.  This 
issue is referred to the RO for development and 
consideration.  

The issues of entitlement to a compensable evaluation for 
intermittent headaches, entitlement to an effective date 
prior to April 11, 2000, for a 50 percent evaluation for 
depression, and entitlement to service connection for the 
residuals of a right wrist injury, carpal tunnel syndrome of 
the right wrist, hearing loss of the left ear, and scars on 
the back of the head will be addressed in the remand section 
at the end of this decision.  


FINDING OF FACT

The veteran's major depression is productive of total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes, and a persistent 
danger of hurting himself or others.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for major 
depression have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.130, Code 9434 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service connected major 
depression has increased in severity, and that the 50 percent 
evaluation now assigned to this disability is inadequate to 
reflect the resulting level of impairment.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (VCAA) (2000) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  Given the favorable nature of 
this decision, additional discussion of the VCAA is not 
warranted.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record indicates that entitlement to service connection 
for major depression was established in a September 1997 
rating decision.  A 10 percent evaluation was assigned for 
this disability, effective from April 1997.  During the 
course of this appeal, the evaluation for this disability was 
increased to 30 percent in a November 2000 rating decision, 
and then to the current 50 percent in a November 2001 rating 
decision, each effective from April 11, 2000.  

Major depression is evaluated under the General Rating 
Formula for Mental Disorders.  Under this formula, a 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 
(2002).

The medical evidence includes VA treatment records dated from 
April 2000 to September 2001.  These records show that the 
veteran was treated on a regular basis for his depression.  
His symptoms included depression, anxiety, sleep problems, 
lack of energy and motivation, occasional panic attacks, 
feelings of hopelessness and helplessness, a low tolerance 
for stress, and anger.  He was also noted to have been in 
rehabilitation for substance abuse, and to have diagnoses of 
a borderline personality disorder.  The veteran's scores on 
the Global Assessment of Functioning (GAF) scale during this 
period included 45, 47, 48, several score of 50, and a score 
of 53.  

The veteran was afforded a VA psychiatric examination in 
August 2001.  He stated that he had recently been 
experiencing some suicidal thoughts, and had been making some 
plans.  He also had crying spells.  On examination, the 
veteran was neat, clean, tidy, and cooperative.  He was 
oriented, his memory was intact, his judgment was good, and 
his insight was fair to good.  The veteran's affect was sad, 
and his overall mood was down.  The diagnoses included major 
depression, alcohol dependence by history, and history of 
borderline personality disorder.  His score on the GAF scale 
was 50.  

Private hospital records dated October 2001 show that the 
veteran was admitted through the emergency room under 
emergency protective custody.  He had been placed in 
protective custody because he was thought to be a danger to 
himself and others.  The veteran said he was having bad 
thoughts and feeling depressed.  He admitted to homicidal 
thoughts toward his ex-wife and current husband, but not at 
the time of admission.  The veteran's mood appeared 
irritable, and his affect was congruent to the mood.  His 
speech appeared pressured, and he made statements indicating 
hopelessness and helplessness.  His thoughts were organized 
and he had no psychosis.  The veteran also appeared to have 
anxiety.  His GAF at admission was 25, and was 35 the 
following day.  The veteran elaborated on his homicidal and 
suicidal ideas, and believed he would have carried them out 
if he had not started drinking.  At the time of his 
discharge, the veteran denied homicidal or suicidal 
ideations, although he acknowledged they would probably 
return after he arrived home.  He remained paranoid, blaming 
of others, angry, and irritable.  The discharge diagnoses 
included major depressive disorder, alcohol dependence, 
delusional disorder, and personality with paranoid features.  
The GAF at discharge was 45.  

The Board finds that the evidence demonstrates that the 
veteran is entitled to a 100 percent evaluation for his 
depression.  His most recent symptoms have included delusions 
and a danger of hurting himself or others.  In addition, the 
Board notes that for nearly a two year period, his GAF scores 
ranged from a low of 25 to around 50, with the only score in 
excess of 50 being a 53.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A score of 51-60 indicates moderate 
symptoms, or moderate difficulty in social, occupational or 
school functioning.  A score of 41 to 50 indicates serious 
symptoms, or serious impairment in social, occupational, or 
school functioning, such as an inability to keep a job.  
Scores of 31 to 40 include major impairment in several areas 
such as work, and include an inability to work.  A score of 
21 to 30 represents behavior that is considerably influenced 
by delusions or hallucinations, or serious impairment in 
communication or judgment, or an inability to function in all 
areas.  (Ibid.).  The Board believes that the veteran's GAF 
scores are representative of someone with total occupational 
and social impairment, and that therefore a 100 percent 
evaluation is merited.  38 C.F.R. § 4.130, Diagnostic Code 
9434 (2002).  In reaching this decision, the Board notes that 
not only have the veteran's GAF scores been fairly 
consistent, but that these are the most recent scores 
available.  


ORDER

Entitlement to a 100 percent evaluation for major depression 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The record indicates that the veteran was provided with the 
laws and regulations regarding the VCAA in a November 2001 
statement of the case, and again in a January 2003 statement 
of the case.  However, with the exception of an April 2002 
letter regarding the veteran's claim for service connection 
for carpal tunnel syndrome, there is no indication that he 
has ever been provided with a VCAA letter that is specific to 
his claims.  He has never been notified as to the information 
and evidence necessary to substantiate his particular claims 
for VA benefits.  He has not been informed as to what the 
evidence needs to show in order to prevail in his claims, and 
as to what is the best type of evidence to submit to show 
these things.  In addition, he has never been notified 
regarding what evidence it is his responsibility to submit, 
and what evidence will be obtained on his behalf by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Finally, he 
must be afforded an opportunity to submit this evidence.  
Therefore, the Board finds it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92.  For these reasons, a 
remand is required.

In regards to the issue of whether new and material evidence 
has been submitted to reopen the veteran's claim for 
entitlement to service connection for carpal tunnel syndrome 
of the right wrist, the Board notes that the veteran has not 
been afforded a recent VA examination of this disability, and 
that an opinion regarding the etiology of this disability has 
not been obtained.  Although the veteran has submitted a 
February 2000 private physician's opinion stating that his 
carpal tunnel syndrome probably developed due to use of a 
computer during active service, this opinion did not state 
whether or not the veteran's service medical records or post-
service medical records were reviewed, and did not provide 
any reasons for its conclusions.  In light of the medical 
records indicating no diagnosis or treatment for carpal 
tunnel syndrome during service, and an approximate five to 
six year period between discharge from active service and the 
development of carpal tunnel syndrome, and as an opinion 
based upon an inaccurate factual premise has no probative 
value, the Board believes that an additional examination and 
opinion with a full explanation for its conclusions to be 
obtained after review of the veteran's medical records would 
be useful in reaching a decision.  Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993), see also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

The Board notes that the veteran has not been afforded a 
recent examination for his service connected intermittent 
headaches.  The Board believes that a current examination is 
required in order to accurately assess the level of 
impairment that results from this disability.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  This should include a letter to 
the veteran explaining the duty to assist, 
and what specifically the evidence must 
show to prevail in each of his claims.  
The veteran must be allowed an appropriate 
time to respond following receipt of these 
letters.  

2.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and etiology of the veteran's 
carpal tunnel syndrome.  All indicated 
tests and studies should be conducted.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Following the 
completion of the examination and review 
of the medical evidence contained in the 
claims folder, the examiner should 
attempt to express the following 
opinions: (1) Does the veteran currently 
have carpal tunnel syndrome or disability 
due to carpal tunnel syndrome?  (2) If 
the veteran currently has carpal tunnel 
syndrome or residual disability due to 
carpal tunnel syndrome, is it at least as 
likely as not that carpal tunnel syndrome 
developed due to active service?  The 
reasons and bases for these opinions 
should be included in a typewritten 
report.  

3.  The veteran should be afforded a VA 
examination of his headaches in order to 
determine their current level of 
severity.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

4.  The RO should review the claims 
folder to ensure that any further 
evidentiary development that may be 
required for the remaining issues on 
appeal has been completed.  This should 
include but is not limited to obtaining 
any outstanding relevant medical records, 
and obtaining any medical examination 
deemed necessary. 

5.  Thereafter, the RO should 
readjudicate the remaining claims.  If 
the benefits sought on appeal remain 
denied, the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues remaining on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



